       Case 2:19-cv-00564-KWR-CG Document 1 Filed 06/18/19 Page 1 of 31



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

KIMBERLY HARRIS and ANGELIA STEELMAN,

               Plaintiffs,

v.                                                            Case No.______________________

THE GOVERNING BOARD OF
ARTESIA GENERAL HOSPITAL,
and RICHARD GIBSON,

               Defendants.

       COMPLAINT FOR DAMAGES FROM VIOLATIONS OF TITLE VII AND
       THE NEW MEXICO HUMAN RIGHTS ACT, WRONGFUL DISCHARGE,
            CONSTRUCTIVE DISCHARGE, ASSAULT, CONSPIRACY,
            BREACH OF IMPLIED CONTRACT OF EMPLOYMENT,
       BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING,
         VIOLATIONS OF THE FAMILY AND MEDICAL LEAVE ACT AND
        THE AMERICANS WITH DISABILITIES ACT AMENDMENTS ACT

       COMES NOW Plaintiffs Kimberly Harris and Angelia Steelman [hereinafter “Harris”

and “Steelman,” respectively], and hereby submit their Complaint for Damages. As grounds

therefor, Harris and Steelman state as follows:

                                       I. JURISDICTION

       1.      This case arises under 42 U.S.C. §§ 2000e, et seq., (“Title VII”), The Americans

With Disabilities Act Amendments Act (“ADAAA”), 42 U.S.C. §§ 12101, et seq., the New

Mexico Human Rights Act (“NMHRA”), NMSA 1978 §§ 28-1-7, et seq., and New Mexico

common law.

       2.      Plaintiff Harris is, and at all times material hereto has been, a resident of the

County of Eddy, State of New Mexico.

       3.      Plaintiff Steelman is now a resident of the County of Cass County, State of Texas;
       Case 2:19-cv-00564-KWR-CG Document 1 Filed 06/18/19 Page 2 of 31



however, at all times material hereto with respect to the transactions and occurrences of this

matter, Steelman was a resident of the County of Eddy, State of New Mexico and the transactions

and occurrences occurred in County of Eddy, State of New Mexico.

       4.      Defendant The Governing Board of Artesia General Hospital [hereinafter “AGH”]

is, and at all times material hereto has been, a duly licensed not-for-profit healthcare organization

under the laws of the State of New Mexico, located and principally doing business in the County

of Eddy, State of New Mexico.

       5.      Defendant Richard Gibson [hereinafter “Gibson”] is, based upon information and

belief, a resident of the County of Eddy, State of New Mexico.

       6.      On April 24, 2019, the Equal Employment Opportunity Commission (EEOC)

issued Steelman a Notice of Right to Sue (NRTS) in relation to Charge No. 543-2018-00978,

advising Steelman she had to file suit in court within 90 days of receipt of the NRTS. This suit is

filed within 90 days of Steelman’s receipt of the NRTS.

       7.      On April 24, 2019, the EEOC also issued a NRTS to Harris with the same filing

notification. This suit is filed within 90 days of Harris’ receipt of the NRTS.

       8.      This Court has subject matter jurisdiction over the claims set forth herein and

personal jurisdiction over the parties.

       9.      Venue is proper in this Court.

       10.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, federal

question jurisdiction, and 28 U.S.C. § 1343, civil rights jurisdiction.

                                 II. FACTUAL ALLEGATIONS

       11.     Harris and Steelman hereby adopt and incorporate by reference paragraphs 1

through 10 as set forth above.


                                                  2
       Case 2:19-cv-00564-KWR-CG Document 1 Filed 06/18/19 Page 3 of 31



       12.     On April 30, 2014, AGH hired Harris into the position of Administrative

Assistant. Eventually Harris became the Human Resources Director of AGH and was in this

position at the time of her involuntary constructive discharge. As Director, Harris was charged

with conducting workplace investigations and ensuring that the policies and procedures of AGH

were complied with, among other duties and responsibilities.

       13.     In January 2016, AGH hired Steelman into the position of Administrative

Assistant and shortly thereafter she became the Administrative Contract Coordinator. Steelman

was in this position, although she performed a variety of additional duties as well, at the time of

her involuntary discharge.

       14.      During Harris’ tenure as Human Resources Director, she became aware of

misconduct by some of AGH’s physicians, including Abalos, against other personnel employed

by AGH. This behavior of Abalos, for example, created a hostile work environment for other

employees, constituted bullying, harassment, and workplace misconduct that violated both AGH

policies and federal and State anti-harassment laws. This unlawful behavior included, but was

not limited to, addressing other employees in a vulgar and gross manner, confronting employees

with anger, intimidation, and false accusations, and seeking to exclude and prohibit AGH

employees from performing their duly appointed duties. In addition, this sort of workplace

misconduct was principally, if not exclusively, directed at female employees.

       15.     When Harris undertook to conduct required investigations into this sort of

discriminatory, harassing misconduct, she was stifled and blocked by the very physicians she

sought to investigate, including Abalos and Salgado. Harris’ insistence on halting workplace

misconduct by AGH employees created difficult and tense relationships with other AGH

employees, including Abalos and Salgado, who had recruited other physicians to support their


                                                 3
       Case 2:19-cv-00564-KWR-CG Document 1 Filed 06/18/19 Page 4 of 31



troubling behavior.

       16.        In January 2018, Abalos engaged in serious misconduct involving an AGH

administrator-conduct that violated legal and professional requirements and standards. This

misconduct was investigated somewhat and, during the course of the investigation, Abalos

admitted that he had engaged in the misconduct alleged and that his behavior was unprofessional

and without justification.

       17.        Although Abalos admitted his misconduct, because of his role within AGH and

his influence among and with other physicians, Abalos received minor discipline in light of the

seriousness of the unlawful behavior and the gravity of the internal policies violated. By this

point, Abalos had so intimidated AGH administrators that he felt emboldened to treat AGH

workplace areas as his personal fiefdoms where he ruled with an iron fist. As the facts later

demonstrate, this incident emboldened and encouraged Abalos to act with impunity regarding

personnel matters within AGH that were beyond his purview as an AGH physician.

       18.        As 2018 moved forward, Harris increasingly became implicated in personnel

disciplinary matters that exacerbated the hostility and intimidation present in the AGH workplace

environment, especially as it concerned physicians and other healthcare professionals. In a word,

the AGH work environment turned toxic, with a clear division between physicians and

administrators.

       19.        For example, during the period March-May 2018, a nurse who was a physician’s

favorite, Irma Salmon, became the subject of several disciplinary actions, imposed by Harris and

AGH administration, due to her workplace misconduct, mistreatment of patients and employees,

and violations of personnel policies then in place at AGH.

       20.        Unbeknownst to AGH administration, including Harris and Steelman, AGH

physicians were having secret, unannounced meetings to dispute and defy the implementation


                                                 4
       Case 2:19-cv-00564-KWR-CG Document 1 Filed 06/18/19 Page 5 of 31



and enforcement of AGH policies and procedures in the workplace, including those implicated in

the disciplinary actions involving Salmon.

       21.     Salgado and Abalos were in the forefront of physicians who were actively

opposing the AGH administration and matters came to a head over a final disciplinary action

taken against Salmon.

       22.     Following Harris’ investigation into on-going violations of AGH policies by

Salmon and her continuing mistreatment and harassment of patients and employees, Harris

recommended that Salmon be terminated from her employment. Salgado and Abalos, now

determined to rid AGH of female employees in the upper levels of AGH administration, attacked

Harris because of her termination recommendation and investigations of Salmon’s misconduct.

       23.     On May 3, 2018, Harris attended a meeting where Salgado and other AGH

employees were present. The purpose of the meeting was to discuss the termination of Ms.

Salmon and the reasons underlying the administration’s disciplinary discharge–although Salgado

had no authority to intervene in the Salmon situation.

       24.     While the meeting was in progress, Salgado, in a belligerent, angry, and an

uncontrollable manner, pointed and shook his finger at her and others while spewing out a

profanity-laced threat related to “watching their backs.” Salgado also stated he did not want to

hear Harris’ “HR shit.” Harris was dismayed and shocked by Salgado’s behavior. Salgado

engaged in this behavior because by May 2018 he had become accustomed to treating female

AGH administrative employees in this manner and had observed and learned of physicians

treating female AGH administrative employees in this sort of demeaning and denigrating

manner.

       25.     Salgado’s conduct on May 3, 2018 was but one example of the threatening and

intimidating behavior Harris was subjected to by male physicians during the last 12 months of


                                                5
       Case 2:19-cv-00564-KWR-CG Document 1 Filed 06/18/19 Page 6 of 31



her AGH employment.

       26.     By the beginning of May 2018, a number of the physicians at AGH had banded

together for the purpose of having the upper-level management of AGH disciplined or

discharged, including Harris.

       27.     The Governing Board of AGH met with the group of physicians and AGH’s

upper-level management on May 21, 2018. During the course of the meeting, the Governing

Board heard from both groups on issues related to hospital management, hostile work

environment, physician misconduct, and other matters.

       28.     Despite the fact that no evidence demonstrated that AGH administration had acted

unlawfully or inappropriately in seeking to operate and manage AGH, the Governing Board

decided to favor the arguments and claims of the group of physicians. In doing so, the Governing

Board minimized and ignored the improper, threatening, and demeaning conduct of physicians

such as Abalos and Salgado.

       29.     The Governing Board proceeded to eliminate the position of the Chief Executive

Officer, Robert Tyk. The Chief Executive Officer, the Chief Financial Officer, and the Chief

Operations Officer, among others, ended their AGH employment within days of the May 21,

2018 Governing Board meeting.

       30.     On May 22, 2018, the CEO notified Harris that she was one of the Administration

employees targeted for termination.

       31.     The following day, May 23, 2018, Harris entered the workplace and found a

document placed on her desk that was a severance agreement. At that point, Harris understood

that her AGH employment had effectively ended, especially in light of the fact that a number of

AGH employees had wished her well and they were sorry to see her go. When Harris confronted

Gibson about her removal, Gibson refused to address the matter.


                                               6
       Case 2:19-cv-00564-KWR-CG Document 1 Filed 06/18/19 Page 7 of 31



       32.     On May 25, 2018, Harris wrote Gibson, the Interim CEO, and some members of

the Governing Board an email containing allegations that Harris was being subjected to a hostile

work environment and retaliation due to the continuing hostility, intimidation, confrontation, and

workplace antagonisms she had endured for quite some time.

       33.     Understanding that her employment was about to end, being advised that she had

a “target” on her back, and not wanting to have an involuntary termination on her work record,

Harris, on May 30, 2018, advised Gibson and the Governing Board that she was involuntarily

resigning her position as Human Resources Director.

       34.     In her resignation letter, Harris noted, among other things, that she was under

undue stress, working in a hostile work environment, and unable to perform her job duties

because of the work environment. Harris emphasized that her resignation was involuntary and

resulted from the misconduct she had been subjected to.

       35.     Harris was eventually replaced in the Human Resources Director position by a

lesser-qualified male.

       36.     At all times relevant hereto, Harris performed her duties and responsibilities as

AGH’s Human Resources Director in at least a satisfactory fashion.

       37.     Steelman suffers from a permanent disability known as Familial Hemiplegic

Migraines. This disability causes Steelman to suffer from migraines so severe that they simulate

the symptoms of an epileptic episode. The migraines Steelman suffers are stress-induced.

       38.     Familial Hemiplegic Migraines satisfy the meaning of a physical or mental

impairment under the ADAAA because Steelman’s disability substantially limited one or more

of her major life activities–including, but not limited to, caring for herself, performing manual

tasks, concentrating, and working.

       39.     On June 29, 2017, Steelman presented AGH administration with information from


                                                 7
       Case 2:19-cv-00564-KWR-CG Document 1 Filed 06/18/19 Page 8 of 31



her neurologist that supported the stress-induced nature of her disability and the symptoms

present during an episode.

       40.     Steelman discussed needed accommodations that would allow her to continue to

perform her duties as an AGH employee. AGH provided in June 2017 the following

accommodations to Steelman: (1) AGH moved Steelman to an office in the back of the Human

Resources area that was quieter and had less traffic; (2) AGH modified Steelman’s duties by

removing high traffic assignments and allowing Steelman to perform duties that were more

individual in nature; (3) should Steelman sense an on-coming episode or suffer an episode while

in the workplace, Steelman would be allowed to go home; and (4) Steelman was given a

modified schedule allowing her to make up for any work time lost. These accommodations were

never withdrawn nor rescinded at any point during Steelman’s AGH employment.

       41.     The documentation Steelman provided to AGH constitutes a record of impairment

that substantially limited Steelman within the meaning and purposes of the ADAAA.

       42.     Additionally, at all times relevant hereto, AGH perceived that Steelman suffered

from an impairment that substantially limited Steelman within the meaning and purposes of the

ADAAA.

       43.     Despite having such a disability and impairment that would require Steelman to

miss work, at no point during her AGH employment did AGH provide Steelman with the notices

required for eligibility and relief under the Family and Medical Leave Act (FMLA)–although at

all times after June 29, 2017 Steelman was an “eligible employee” within the meaning of the

FMLA.

       44.     The accommodations provided to Steelman by AGH administration remained in

place for approximately one year and Steelman and AGH found the accommodations to be

necessary, reasonable, and satisfactory. Throughout the entire time Steelman received workplace

                                                8
       Case 2:19-cv-00564-KWR-CG Document 1 Filed 06/18/19 Page 9 of 31



accommodations, she continued to suffer from Familial Hemiplegic Migraines that completely

disabled her from performing work duties until the migraines passed.

        45.     In late May 2018, Defendant Gibson became the CEO of AGH through approval

of the Governing Board.

        46.     After Gibson became the AGH CEO, Harris notified Gibson that Steelman had a

medical note to file that supported and justified the workplace accommodations that Steelman

had exercised for almost a year.

        47.     On May 31, 2018, Gibson went to Steelman’s office and requested that Steelman

take over administration of part of the workload of Harris, who had by now been constructively

discharged, related to hospital construction. Steelman agreed to a limited role in performing

duties related to construction tasks.

        48.     Steelman indicated to Gibson that she was willing “to help out,” however,

Steelman could not take over all of Harris’ responsibilities because of Steelman’s disability and

the contrary medical risks assuming the position would entail.

        49.     Within five minutes of having had the conversation with Gibson where Steelman

stated she could not assume all of Harris’ responsibilities tied to construction, Gibson sent out an

email to all AGH employees stating that Steelman would now assist the newly-named Human

Resources Director–in complete contradiction to Steelman’s representations.

        50.     Steelman was genuinely and unhappily surprised by the Gibson email because

Gibson had never brought up the subject of assisting the new Human Resources Director and

Steelman specifically stated to Gibson that she could not assume new permanent duties because

of her disability.

        51.     Gibson did not bother responding to Steelman’s email and did not withdraw his

hospital-wide notification email.

                                                 9
      Case 2:19-cv-00564-KWR-CG Document 1 Filed 06/18/19 Page 10 of 31



       52.     Over the period of the next few weeks, Steelman sent Gibson a number of emails

dealing with execution and negotiation of contracts and other issues.

       53.     During this period of time, Steelman continued to suffer from severe migraine

headaches.

       54.     On or about June 5, 2018, Steelman emailed Gibson and advised him again that

the accommodations that had been previously provided to Steelman–those related to not working

in a high traffic volume area, the necessity of quiet, and working by herself would be eliminated

if Gibson insisted that Steelman perform the duties Gibson requested.

       55.     Gibson once again chose not to respond in any fashion to Steelman’s email.

       56.     Steelman took vacation time on June 8 and 11, 2018 and returned to work on June

12, 2018.

       57.     On June 12, 2018, Steelman returned to work. Almost immediately Steelman

realized that she did not have access to the AGH network and email she needed to perform her

job duties.

       58.     Shortly thereafter, Stacy Wallace, Gibson’s executive assistant, notified Steelman

that her presence was needed in Gibson’s office. When Steelman arrived to Gibson’s office both

Wallace and Cory Yates, the interim Chief Financial Officer, were there with Gibson.

       59.     Gibson then stated to Steelman that she was being fired for being insubordinate.

Steelman responded to Gibson by asking why Gibson had not responded to the email where

Steelman notified Gibson that she could not do the additional duties requested because of her

disabling migraines.

       60.     Gibson responded angrily to Steelman by stating that Gibson did not serve

Steelman, it was not his responsibility to know Steelman’s medical health file, it was Steelman’s

responsibility to do what Gibson told her to do, and Steelman was an “antagonist.”

                                                10
      Case 2:19-cv-00564-KWR-CG Document 1 Filed 06/18/19 Page 11 of 31



       61.     Gibson then ordered Wallace and Yates to escort Steelman to Steelman’s office

and then off the AGH property. At no point in her AGH employment did Steelman act in an

insubordinate manner towards any supervisor or administrator.

       62.     At the time of the factual allegations set forth in this Complaint, AGH had in

place personnel policies and procedures and other policies that controlled the management and

operation of AGH.

       63.     All AGH employees were required to abide by these policies and procedures

established by AGH.

       64.     AGH managers, supervisors, and directors were required by AGH to implement

and enforce these policies and procedures in the workplace.

       65.     AGH employees, including Harris and Steelman, reasonably expected that AGH

would abide by its own policies and procedures.

                                             COUNT I

                                 VIOLATIONS OF TITLE VII

                                 GENDER DISCRIMINATION

                                  DISPARATE TREATMENT

       66.     Harris and Steelman hereby adopt and incorporate by reference paragraphs 1

through 65 as set forth above.

       67.     Harris and Steelman are both members of a protected class under Title

VII–females.

       68.     Both Harris and Steelman suffered adverse employments actions in the form of

hostile work environment, retaliation, violations of federal and State rights, threats, involuntary

terminations, and other adverse actions because they are female.


                                                 11
       Case 2:19-cv-00564-KWR-CG Document 1 Filed 06/18/19 Page 12 of 31




       69.     At all times while adverse employment actions were being taken against them,

Harris and Steelman were eminently qualified to perform the duties and responsibilities

associated with their respective positions.

       70.     At the time of the adverse actions complained of, AGH administration and the

Governing Board knew or should have known of these adverse actions and their unlawfulness,

yet did nothing. Indeed, AGH and the Governing Board participated in, approved of, and

promoted some of the adverse actions Harris and Steelman complain of.

       71.     Harris and Steelman were treated differently and less favorably than male

employees not in the protected class.

       72.     Despite Harris’ and Steelman’s qualifications, they were both unlawfully

discharged and males eventually filled their positions and/or their jobs were not eliminated.

       73.     Any supposed legitimate, non-discriminatory reasons AGH may put forward for

the adverse employment actions Harris and Steelman complain of is but a pretext for unlawful

gender discrimination.

       74.     Harris and Steelman bring this claim against AGH.

       75.     Harris and Steelman are entitled to all remedies and relief available to them under
Title VII against AGH for their gender-based disparate treatment claims, including, but not
limited to, punitive damages for the willful, intentional, wanton, and grossly reckless conduct of
AGH.
                                              COUNT II
                                 VIOLATIONS OF TITLE VII
                                 GENDER DISCRIMINATION
                             HOSTILE WORK ENVIRONMENT
       76.     Harris and Steelman hereby adopt and incorporate by reference paragraphs 1

through 75 as set forth above.

                                                 12
      Case 2:19-cv-00564-KWR-CG Document 1 Filed 06/18/19 Page 13 of 31



       77.     The workplaces of Harris and Steelman were riddled with severe and pervasive

discriminatory intimidation, adverse actions, ridicule, threats, and insults that were sufficiently

severe to alter the conditions of employment and cause an abusive work environment.

       78.     Harris and Steelman were targeted for harassment and workplace hostility because

of their sex–female.

       79.     A reasonable female in the workplace circumstances of Harris and Steelman

would have found the environment to be hostile and intimidating.

       80.     Despite the fact that Defendant AGH knew or should have known of the hostile

work environment Harris and Steelman were being subjected to, AGH did nothing to timely

investigate the hostile work environment complained of, remedy the workplace hostility, or take

any action to abate or mitigate the hostile work environment. On the contrary, AGH, through its

words and actions, promoted and participated in the creation of a hostile work environment for

both Harris and Steelman.

       81.     Any alleged legitimate reason AGH may put forward for this hostile work

environment is but a pretext for unlawful workplace discrimination.

       82.     Harris and Steelman are entitled to all remedies and relief available to them for

the sex-based hostile work environment they suffered from, including punitive damages for the

intentional, willful, wanton, and grossly reckless conduct of AGH.

                                            COUNT III

                                 VIOLATIONS OF TITLE VII

                                         RETALIATION
       83.     Harris and Steelman hereby adopt and incorporate by reference paragraphs 1

through 82 as set forth above.

       84.     Harris and Steelman engaged in activity protected under Title VII when they made

                                                 13
      Case 2:19-cv-00564-KWR-CG Document 1 Filed 06/18/19 Page 14 of 31



complaints and reports that they were being treated disparately in the workplace and being

subjected to workplace hostility.

       85.     Within weeks and days of submitting their reports of workplace misconduct, both

Harris and Steelman were subjected to adverse employment actions in the form of involuntary

discharges, hostile and threatening conduct, and open discrimination, among other things.

       86.     There exists a causal connection between the protected activity Harris and

Steelman participated in and the adverse employment actions they now complaint of.

       87.     Any alleged legitimate, non-retaliatory business reason put forth by Defendant

AGH is but a pretext for unlawful retaliation under the provisions of Title VII.

       88.     Harris and Steelman are entitled to all remedies and relief available to them for

Defendant AGH’s retaliation, including, but not limited to, punitive damages for the intentional,

willful, wanton, and grossly reckless conduct of Defendant AGH.

                                            COUNT IV

              VIOLATIONS OF THE NEW MEXICO HUMAN RIGHTS ACT

                                 GENDER DISCRIMINATION

                                    DISPARATE TREATMENT
       89.     Harris and Steelman hereby adopt and incorporate by reference paragraphs 1

through 88 as set forth above.

       90.     Harris and Steelman are both members of a protected class under the

NMHRA–females.

       91.     Both Harris and Steelman suffered adverse employments actions in the form of

hostile work environment, retaliation, violations of State rights, threats, involuntary terminations,

and other adverse actions because they are female.

       92.     At all times when adverse employment actions were being taken against them,

                                                 14
      Case 2:19-cv-00564-KWR-CG Document 1 Filed 06/18/19 Page 15 of 31



Harris and Steelman were eminently qualified to perform the duties and responsibilities

associated with their positions.

          93.    At the time of the adverse actions complained of, AGH administration and the

Governing Board knew of these adverse actions and their unlawfulness, yet did nothing. Indeed,

AGH and the Governing Board participated in, approved of, and engaged in the adverse actions

Harris and Steelman complain of.

          94.    Harris and Steelman were treated differently and less favorably than male

employees not in the protected class.

          95.    Despite Harris’ and Steelman’s qualifications, they were both unlawfully

discharged and males eventually filled their positions and/or their jobs were not eliminated.

          96.    Any supposed legitimate, non-discriminatory reasons AGH may put forward for

the adverse employment actions Harris and Steelman complain of is but a pretext for unlawful

gender discrimination.

          97.    Harris and Steelman bring this claim against Defendants AGH and Gibson.

          98.    Harris and Steelman are entitled to all remedies and relief available to them under

the NMHRA against Defendants AGH and Gibson for their gender-based disparate treatment

claims.

                                             COUNT V

                 VIOLATIONS OF THE NEW MEXICO HUMAN RIGHTS ACT

                                   GENDER DISCRIMINATION

                              HOSTILE WORK ENVIRONMENT
          99.    Harris and Steelman hereby adopt and incorporate by reference paragraphs 1

through 98 as set forth above.

          100.   The workplaces of Harris and Steelman were riddled with severe and pervasive

                                                 15
      Case 2:19-cv-00564-KWR-CG Document 1 Filed 06/18/19 Page 16 of 31



discriminatory intimidation, adverse actions, ridicule, threats, and insults that were sufficiently

severe to alter the conditions of employment–causing an abusive work environment.

       101.    Harris and Steelman were targeted for harassment and workplace hostility because

of their sex–female.

       102.    A reasonable female in the workplace circumstances of Harris and Steelman

would have found the environment to be hostile and intimidating.

       103.    Despite the fact that Defendants AGH and Gibson knew of the hostile work

environment or should have known of the hostile work environment Harris and Steelman were

being subjected to, AGH and Gibson did nothing to timely investigate the hostile work

environment complained of, remedy the workplace hostility, or take action to stop the hostile

work environment. On the contrary, AGH and Gibson, through their words and actions,

promoted and participated in the creation of a hostile work environment for both Harris and

Steelman.

       104.    Any alleged legitimate reason Defendants AGH and Gibson may put forward for

this hostile work environment is but a pretext for unlawful workplace discrimination.

       105.    Harris and Steelman are entitled to all remedies and relief available to them under

the NMHRA for the gender sex-based hostile work environment they suffered from.

                                            COUNT VI

              VIOLATIONS OF THE NEW MEXICO HUMAN RIGHTS ACT

                                         RETALIATION
       106.    Harris and Steelman hereby adopt and incorporate by reference paragraphs 1

through 105 as set forth above.

       107.    Harris and Steelman engaged in activity protected under the NMHRA when they

made complaints and reports that they were being treated disparately in the workplace and being

                                                 16
      Case 2:19-cv-00564-KWR-CG Document 1 Filed 06/18/19 Page 17 of 31



subjected to workplace hostility.

       108.    Within weeks and days of submitting their reports of workplace misconduct, both

Harris and Steelman were subjected to adverse employment actions in the form of involuntary

discharges, hostile and threatening conduct, and open discrimination.

       109.    There exists a causal connection between the protected activity Harris and

Steelman participated in and the adverse employment actions they now complaint of.

       110.    Any alleged legitimate, non-retaliatory business reason put forth by Defendants

AGH and Gibson is but a pretext for unlawful retaliation under the provisions of the NMHRA.

       111.    Harris and Steelman are entitled to all remedies and relief available to them for

Defendant AGH’s and Gibson’s unlawful retaliation under the NMHRA.

                                          COUNT VII

  VIOLATIONS OF THE AMERICANS WITH DISABILITIES AMENDMENTS ACT

                              FAILURE TO ACCOMMODATE
       112.    Harris and Steelman hereby adopt and incorporate by reference paragraphs 1

through 111 as set forth above.

       113.    Steelman is disabled within the meaning of the ADAAA. Steelman’s disability is

Familial Hemiplegic Migraines. Defendant AGH had received a record of disability from

Steelman in June 2017 and Defendant AGH regarded Steelman as disabled since that time until

Steelman’s termination.

       114.    Steelman communicated her disability to Defendant AGH and was provided

plausibly reasonable accommodations for almost one year. During that period of time Steelman

performed her job duties and responsibilities in a qualified manner and her disability did not

prevent her from performing essential duties of her position.

       115.    Steelman’s disability was substantially limiting with respect to the major life

                                                17
      Case 2:19-cv-00564-KWR-CG Document 1 Filed 06/18/19 Page 18 of 31



activities of working, caring for herself, performing manual tasks, and concentrating, among

others.

          116.   In late May 2018, Harris advised Gibson that Steelman had medical restrictions in

her personnel file that had been in place for some time.

          117.   In early June 2018, after a change in AGH administration, AGH withdrew the

reasonable accommodation provided to Steelman, requiring her to work and perform duties that

violated her medical restrictions and limitations.

          118.   At no point was Steelman unable to perform the essential functions of her

position, with or without reasonable accommodations.

          119.   The withdrawal of the accommodations provided previously violates the

provisions of the ADAAA.

          120.   The accommodation previously provided did not constitute an undue hardship

during any point of Steelman’s AGH employment and AGH never claimed that the

accommodation provided or imposed an undue hardship on AGH.

          121.   Steelman is entitled to all remedies and relief available to her under the ADAAA

for the unlawful acts of AGH, including, but not limited to, punitive damages for the intentional,

willful, wanton, and grossly reckless conduct of AGH.

                                           COUNT VIII

  VIOLATIONS OF THE AMERICANS WITH DISABILITIES AMENDMENTS ACT

                                         RETALIATION
          122.   Harris and Steelman hereby adopt and incorporate by reference paragraphs 1

through 121 as set forth above.

          123.   At all times relevant hereto, Defendant AGH knew of Steelman’s disability.

Moreover, Defendant AGH regarded Steelman as a “disabled individual” within the meaning of

                                                 18
       Case 2:19-cv-00564-KWR-CG Document 1 Filed 06/18/19 Page 19 of 31


the ADAAA. Moreover, Defendant AGH had received from Steelman a record of her disability.

        124.   Steelman engaged in protected activity by reporting to Gibson on June 5, 2018

that she could not report to work due to her disability. Additionally, Steelman had previously

notified Gibson that she could not perform certain duties requested by Gibson because of her

disability.

        125.   Gibson almost immediately decided to terminate Steelman after learning of these

disability reports, without notifying Steelman of his intention to end her employment with AGH.

        126.   From the time that Gibson learned of Steelman’s medical restrictions and

accommodations until the date of Steelman’s involuntary discharge, Gibson subjected Steelman

to workplace hostility and intimidation.

        127.   The adverse employment actions Steelman complains of above followed almost

immediately her participation in protected activity under the ADAAA.

        128.   A causal connection exists between Steelman’s participation in ADAAA-

protected activity and the adverse actions she now complains of.

        129.   Any alleged legitimate, non-retaliatory business reasons Defendant AGH may put

forward for its unlawful behavior is but a pretext for ADAAA-related retaliation.

        130.   Steelman is entitled to all remedies and relief available to her under the ADAAA

for Defendant AGH’s unlawful behavior, including, but not limited to, punitive damages for the

intentional, willful, wanton, and grossly reckless conduct of Defendant AGH.

                                           COUNT IX

  VIOLATIONS OF THE AMERICANS WITH DISABILITIES AMENDMENTS ACT

                                  WRONGFUL TERMINATION
        131.   Harris and Steelman hereby adopt and incorporate by reference paragraphs 1

through 130 as set forth above.



                                               19
       Case 2:19-cv-00564-KWR-CG Document 1 Filed 06/18/19 Page 20 of 31


       132.    Steelman is a “disabled individual” within the meaning of the ADAAA–suffering

from Familial Hemiplegic Migraines, a permanent and major disability.

       133.    During all times relevant hereto, Steelman was and is qualified, with or without

reasonable accommodation, to perform the essential functions of the jobs she performed for

AGH.

       134.    Despite being qualified, AGH discriminated against Steelman by terminating her

because of her disability.

       135.    At all times relevant hereto, Defendant AGH regarded Steelman as a disabled

individual and Steelman provided Defendant AGH with a record of her disability.

       136.    Any alleged legitimate, non-discriminatory business reasons Defendant AGH may

put forward for its discriminatory termination of Steelman is but a pretext for unlawful disability

discrimination.

       137.    Steelman is entitled to all remedies and relief available to her under the ADAAA

against Defendant AGH for its unlawful and discriminatory conduct, including, but not limited to

punitive damages for the intentional, willful, wanton, and grossly reckless conduct of Defendant

AGH.

                                            COUNT X

              VIOLATIONS OF THE NEW MEXICO HUMAN RIGHTS ACT

                              DISABILITY DISCRIMINATION
       138.    Harris and Steelman hereby adopt and incorporate by reference paragraphs 1

through 137 as set forth above.

       139.    Steelman is a “disabled individual” within the meaning of the –suffering from

Familial Hemiplegic Migraines, a permanent and major physical handicap and serious medical

condition within the meaning of the NMHRA.

       140.    During all times relevant hereto, Steelman was and is qualified, with or without


                                                20
       Case 2:19-cv-00564-KWR-CG Document 1 Filed 06/18/19 Page 21 of 31


reasonable accommodation, to perform the essential functions of the jobs she performed for

AGH.

       141.    Despite being qualified, AGH discriminated against Steelman by terminating her

because of her physical handicap and/or serious medical condition.

       142.    At all times relevant hereto, Defendant AGH regarded Steelman as a disabled

individual and Steelman provided Defendant AGH with a record of her disability.

       143.    Any alleged legitimate, non-discriminatory business reasons Defendants AGH and

Gibson may put forward for its discriminatory termination of Steelman is but a pretext for

unlawful disability discrimination.

       144.    Steelman is entitled to all remedies and relief available to her under the NMHRA

against Defendants AGH and Gibson for their unlawful and discriminatory conduct.

                                          COUNT XI

              VIOLATIONS OF THE NEW MEXICO HUMAN RIGHTS ACT

                              FAILURE TO ACCOMMODATE
       145.    Harris and Steelman hereby adopt and incorporate by reference paragraphs 1

through 144 as set forth above.

       146.    Steelman suffers from a physical handicap and/or serious medical condition

within the meaning of the NMHRA. Steelman’s handicap and/or serious medical condition is

Familial Hemiplegic Migraines. Defendant AGH had received a record of disability from

Steelman in June 2017 and Defendants AGH and Gibson regarded Steelman as disabled.

       147.    Steelman communicated her disability to Defendants AGH and Gibson and was

provided plausibly reasonable accommodations for almost one year. During that period of time

Steelman performed her essential job duties and responsibilities in a qualified manner and her

physical handicap and/or serious medical condition did not prevent her from performing duties



                                               21
      Case 2:19-cv-00564-KWR-CG Document 1 Filed 06/18/19 Page 22 of 31


within her limitations.

       148.    Steelman’s handicap and/or serious medical condition was substantially limiting

with respect to the major life activities of working, caring for herself, performing manual tasks,

and concentrating, among others.

       149.    In late May 2018, Harris advised Gibson that Steelman had medical restrictions in

her personnel file that had been in place for some time.

       150.    In early June 2018, after a change in AGH administration, AGH and Gibson

withdrew the reasonable accommodation provided to Steelman, requiring her to work and

perform duties that violated her medical restrictions and limitations.

       151.    At no point was Steelman unable to perform the essential functions of her

position, with or without reasonable accommodations.

       152.    The withdrawal of the accommodation provided previously violates the provisions

of the NMHRA.

       153.    The accommodation previously provided did not constitute an undue hardship

during any point of Steelman’s AGH employment and AGH nor Gibson never claimed that the

accommodation provided imposed an undue hardship on AGH.

       154.    Steelman is entitled to all remedies and relief available to her under the NMHRA

for the unlawful acts of AGH and Gibson.

                                           COUNT XII

              VIOLATIONS OF THE NEW MEXICO HUMAN RIGHTS ACT

                          RETALIATION BECAUSE OF DISABILITY
       155.    Harris and Steelman hereby adopt and incorporate by reference paragraphs 1

through 154 as set forth above.

       156.    At all times relevant hereto, Defendants AGH and Gibson regarded Steelman as



                                                22
       Case 2:19-cv-00564-KWR-CG Document 1 Filed 06/18/19 Page 23 of 31


an employee with a physical handicap or serious medical condition within the meaning of the

NMHRA. Moreover, Defendant AGH had received from Steelman a record of her disability.

        157.   Steelman engaged in protected activity by reporting to Gibson on June 5, 2018

that she could not report to work due to her physical handicap and/or serious medical condition.

Additionally, Steelman had previously notified Gibson that she could not perform certain duties

requested by Gibson because of her physical handicap and/or serious medical condition.

        158.   Gibson almost immediately, after being notified of Steelman’s leave request

because of her physical handicap and/or serious medical condition, decided to terminate

Steelman after learning of these reports, without notifying Steelman of his intention to end her

employment with AGH.

        159.   From the time that Gibson learned of Steelman’s medical restrictions and

accommodations until the date of Steelman’s involuntary discharge, Gibson subjected Steelman

to workplace hostility and intimidation.

        160.   The adverse employment actions Steelman complains of above followed almost

immediately her participation in protected activity under the NMHRA.

        161.   A causal connection exists between Steelman’s participation in NMHRA-

protected activity and the adverse actions she now complains of.

        162.   Any alleged legitimate, non-retaliatory business reasons Defendants AGH and

Gibson may put forward for its unlawful behavior is but a pretext for NMHRA-prohibited

retaliation.

        163.   Steelman is entitled to all remedies and relief available to her under the NMHRA

for Defendants AGH’s and Gibson’s unlawful behavior.




                                                23
      Case 2:19-cv-00564-KWR-CG Document 1 Filed 06/18/19 Page 24 of 31


                                          COUNT XIII

               VIOLATIONS OF THE FAMILY AND MEDICAL LEAVE ACT

                                       INTERFERENCE
       164.     Harris and Steelman hereby adopt and incorporate by reference paragraphs 1

through 163 as set forth above.

       165.     During the period June 2017 until the date of Steelman’s termination, Steelman

was entitled to FMLA leave due to her serious health condition of Familial Hemiplegic

Migraines.

       166.     The documentation Steelman provided to AGH related to her disability

demonstrated that Steelman was eligible for FMLA leave and the medical record constituted

notice by Steelman of her intent for FMLA-qualifying leave.

       167.     Despite this obvious eligibility for FMLA, at no point in time did any AGH

employee advise Steelman of FMLA eligibility and did not provide Steelman a notice of

eligibility that conformed to requirements of the FMLA and the corresponding FMLA

regulations.

       168.     The decision of AGH and Gibson to terminate Steelman on the heels of her

requesting FMLA-eligible leave constitutes an adverse action that interfered with Steelman’s the

present and continuing right to take FMLA leave.

       169.     AGH’s and Gibson’s decisions to terminate Steelman because of the exercise or

attempted exercise of her FMLA rights were unlawful.

       170.     If AGH had notified Steelman of her eligibility for FMLA leave, Steelman would

have availed herself of such leave when necessary to protect her continued AGH employment.

       171.     Steelman was prejudiced by AGH’s and Gibson’s failure to provide notice of

FMLA eligibility to Steelman in that she would have availed herself of FMLA leave and



                                               24
      Case 2:19-cv-00564-KWR-CG Document 1 Filed 06/18/19 Page 25 of 31


protected herself from the summary termination implemented by Gibson and AGH.

       172.    Steelman is entitled to all remedies and relief available to her against Defendants

AGH and Gibson individually for this FMLA interference, including an award of liquidated

damages for the intentional and willful conduct of AGH and Gibson in violating Steelman’s

FMLA rights.

                                          COUNT XIV

              VIOLATIONS OF THE FAMILY AND MEDICAL LEAVE ACT

                                        RETALIATION
       173.    Harris and Steelman hereby adopt and incorporate by reference paragraphs 1

through 172 as set forth above.

       174.    Steelman engaged in protected activity under the FMLA when she first reported

her FMLA-qualifying serious health condition to AGH, advised Gibson of her serious health

condition and restrictions in late May 2018, and requested leave in June 2018 related to her

FMLA-qualifying serious health condition.

       175.    Following these reports and notifications by Steelman, AGH and Gibson took

adverse employment actions in the form of workplace hostility, false and unjustifiable discipline,

and involuntary discharge.

       176.    A causal connection exists between Steelman’s participation in protected activity

and the adverse employment actions she complains of herein.

       177.    Any alleged, non-retaliatory business reason AGH and Gibson may put forth is

but a pretext for unlawful retaliation under the provisions of the FMLA.

       178.    Steelman is entitled to all remedies and relief available to her under the FMLA for

the unlawful conduct of AGH and Gibson, including an award of liquidated damages for the

intentional and willful violations by AGH and Gibson of Steelman’s FMLA rights.




                                                25
      Case 2:19-cv-00564-KWR-CG Document 1 Filed 06/18/19 Page 26 of 31


                                          COUNT XV

                                  VIOLATIONS OF TITLE VII

                               CONSTRUCTIVE DISCHARGE
       179.    Harris and Steelman hereby adopt and incorporate by reference paragraphs 1

through 178 as set forth above.

       180.    At the time of the change in AGH administration in late May 2018, and despite

the hostile work environment and discrimination she was being subjected to, Harris fully

intended to remain employed with AGH.

       181.    However, Harris was advised by those in the AGH administration and others that

her employment would be terminated.

       182.    Harris received the confirmation that this was true when she entered the

workplace the following day and discovered that a severance package providing for terms for her

separation from AGH was on her desk, employees stated that they were sorry to see her go, and

Gibson, the interim CEO, would not answer Harris’ inquiries related to her job security.

       183.    In addition, the hostile work environment Harris had been subjected to over time

had worsened and Harris caused her to reasonably fear for her well-being and safety in the

workplace.

       184.    Threats made involving Harris’ personal safety, witnessed by other managers and

supervisors of AGH, caused Harris to reasonably fear for her well-being and personal safety.

       185.    During the last week, Harris found the working conditions so intolerable in the

face of an impending termination and fears for her safety, that Harris felt forced to quit her AGH

employment.

       186.    A reasonable person in Harris’ circumstances would have considered the working

conditions so intolerable that she would have felt compelled to resign. Indeed, Harris specifically



                                                26
      Case 2:19-cv-00564-KWR-CG Document 1 Filed 06/18/19 Page 27 of 31


mentioned in her resignation letter to AGH that her resignation was involuntary and related to the

hostile work environment she encountered.

         187.   Aggravating factors are present in this case that are in addition to the

discrimination claims Harris has set forth.

         188.   Harris is entitled to all remedies and relief available to her under Title VII for the

constructive discharge she complains of against Defendant AGH, including, but not limited to

punitive damages for the intentional, willful, wanton, and grossly reckless unlawful conduct of

AGH in constructively discharging Harris.

                                            COUNT XVI

                VIOLATIONS OF THE NEW MEXICO HUMAN RIGHTS ACT

                                CONSTRUCTIVE DISCHARGE
         189.   Harris and Steelman hereby adopt and incorporate by reference paragraphs 1

through 188 as set forth above.

         190.   At the time that Harris submitted her involuntary resignation, she was both

advised verbally by reliable sources and through a severance letter that she would be terminated.

         191.   In addition, at the time of her involuntary resignation, Harris was subjected to

unreasonable and unfair criticism and antagonism from AGH physicians and the Governing

Board.

         192.   Moreover, once the working conditions became so objectively intolerable that

Harris could no longer remain employed with AGH, Harris submitted her involuntary resignation

almost immediately.

         193.   It is undisputed that Harris was subjected to physically intimidating conduct just

weeks prior to her involuntary resignation.

         194.   Despite AGH being aware of this discrimination and hostile work environment in

violation of the NMHRA, AGH did nothing to remedy the work circumstances Harris found


                                                  27
      Case 2:19-cv-00564-KWR-CG Document 1 Filed 06/18/19 Page 28 of 31


herself in.

        195.   The workplace environment and conditions were so objectively intolerable that a

reasonable person in Harris’ circumstances would have felt compelled to resign.

        196.   Harris is entitled to all remedies and relief available to her against Defendants

AGH, and Gibson under the NMHRA for the constructive discharge she complains of.

                                          COUNT XVII

               BREACH OF AN IMPLIED CONTRACT OF EMPLOYMENT

        197.   Harris and Steelman hereby adopt and incorporate by reference paragraphs 1

through 196 as set forth above.

        198.   AGH published and distributed policies and procedures to its employees

addressing subjects such as disciplinary actions, workplace investigations, equal employment

opportunity, workplace harassment, complaint handling, standards of conduct, safe work

environment, and zero tolerance for violence.

        199.   These personnel polices and procedures expressed an intent to be bound on the

part of AGH and its employees.

        200.   All employees, including supervisors and managers, were required to abide by

these policies and procedures.

        201.   Employees who violated these policies and procedures could be subjected to

disciplinary action, up to and including termination.

        202.   It was the duty and obligation of AGH supervisors and managers to implement

and enforce these policies and procedures in the workplace.

        203.   At all times relevant hereto, it was the reasonable expectation of Harris and

Steelman that AGH supervisors and managers would abide by these policies and procedures.

        204.   During the periods and times set forth in this Complaint for Damages, AGH


                                                28
      Case 2:19-cv-00564-KWR-CG Document 1 Filed 06/18/19 Page 29 of 31


repeatedly breached and violated its own policies and procedures as set forth in paragraph 198

above, which detrimentally affected the terms and conditions of Harris’ and Steelman’s

employment.

       205.    These breaches of the implied contract of employment caused damages to both

Harris and Steelman.

       206.    Harris and Steelman are entitled to all remedies and relief available against

Defendant AGH for these breaches of the implied contract of employment.

                                          COUNT XVIII

        BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING
       207.    Harris and Steelman hereby adopt and incorporate by reference paragraphs 1

through 206 as set forth above.

       208.    The implied contract of employment set forth previously signified that the terms

and conditions of Harris’ and Steelman’s employment were contained within that contract.

       209.    Defendant AGH breached the covenant of good faith and fair dealing associated

with any contract in the State of New Mexico by not performing in accordance with their

contractual obligations set forth in the implied contracts pertinent to both Harris and Steelman.

       210.    It is a breach of contractual duty to act in bad faith with respect to the terms and

conditions of any contract in New Mexico. Good faith requires that a party to the contract act

honestly and in accordance with the standards of fair dealing.

       211.    Defendant AGH breached the covenant of good faith and fair dealing by, among

other things, making false and accusatory statements against both Harris and Steelman,

intentionally creating and allowing a hostile work environment for Harris and Steelman,

intentionally breaching the implied contract of employment, and failing to provide any relief for

the breaches made known by Harris and Steelman.


                                                 29
       Case 2:19-cv-00564-KWR-CG Document 1 Filed 06/18/19 Page 30 of 31


       212.    Defendant AGH acted in this manner because it had decided to separate Harris

and Steelman from their AGH employment for unlawful reasons and despite their knowledge of

the hostility and mistreatment Harris and Steelman were being subjected to.

       213.    Harris and Steelman are entitled to all remedies and relief available to them for

Defendant AGH’s breaches of the covenant of good faith and fair dealing, including, but not

limited to, punitive damages for the intentional, willful, wanton, and grossly reckless conduct of

AGH.

                                           COUNT XIX

                                     CIVIL CONSPIRACY
       214.    Harris and Steelman hereby adopt and incorporate by reference paragraphs 1

through 213 as set forth above.

       215.    A conspiracy existed between the members of the Governing Board, Gibson, and

the physicians of AGH.

       216.    The conspiracy included conspiring and colluding to discriminate and retaliate

and create a hostile work environment for Harris and Steelman with the purpose of separating

them from their AGH employment by threats, false accusations, intimidation, and breaches of the

implied contract of employment.

       217.    As a result of this conspiracy, both Harris and Steelman were deprived of their

AGH employment and suffered damages.

       218.    Harris and Steelman are entitled to all remedies and relief against AGH and

Gibson, for their participation in the conspiracy set forth above.

                                            DAMAGES
       219.    Harris and Steelman hereby adopt and incorporate by reference paragraphs 1

through 218 as set forth above.

       220.    Harris and Steelman seek damages in the form of back pay and lost benefits.


                                                 30
      Case 2:19-cv-00564-KWR-CG Document 1 Filed 06/18/19 Page 31 of 31


       221.    Harris and Steelman seek damages in the form of front pay and future benefits.

       222.    Harris and Steelman seek damages in the form of mental, emotional, and

psychological distress.

       223.    Harris and Steelman seek damages in the form of exemplary or punitive damages

for the intentional, malicious, willful, wanton, and grossly reckless conduct of AGH.

       224.    Steelman seeks damages in the form of liquidated damages on her FMLA claims

for the willful conduct of Defendants AGH and Gibson.

       225.    Harris and Steelman seek pre- and post-judgment interest on all their claims.

       226.    Harris and Steelman seek an award of their attorney’s fees and costs on their

statutory claims where such award is allowable under statute, rule, or law.

       WHEREFORE Harris and Steelman respectfully request that this Court grant them

judgment in their favor on the claims set forth herein, an award of attorney’s fees and costs where

allowable, and such further relief the Court deems just and appropriate under the circumstances.



                                             Respectfully submitted,

                                             LAW OFFICES OF MICHAEL E. MOZES, PC

                                             /s/ Michael E. Mozes
                                             MICHAEL E. MOZES
                                             Attorney for Plaintiffs
                                             5732 Osuna Rd. NE
                                             Albuquerque, NM 87109-2527
                                             (505) 880-1200
                                             (505) 881-2444 (fax)
                                             Michael@mozeslawoffice.com




                                                31
